Case 5:16-cv-10444-JEL-MKM ECF No. 1454, PageID.57121 Filed 03/05/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

     NOTICE REGARDING FLINT WATER CASES QUALIFIED
    SETTLEMENT FUND CATEGORIES, MONETARY AWARDS,
           AND REQUIRED PROOFS GRID [1319-2]

       On January 21, 2021, the Court entered an order entitled “Opinion

 and Order Granting Plaintiffs’ Motion to Establish Settlement Claims

 Procedures and Allocation and for Preliminary Approval of Class

 Settlement Components [1318] and Granting Plaintiffs’ Motion for an

 Order Adopting the Proposed Motion for Approval of Wrongful Death

 Settlement [1334]” (the “Preliminary Approval Order”). (ECF No. 1399,

 PageID.54398–54469.) The Preliminary Approval Order included

 preliminary approval of the negotiated document entitled, “Flint Water

 Cases (FWC) Qualified Settlement Fund Categories, Monetary Awards,
Case 5:16-cv-10444-JEL-MKM ECF No. 1454, PageID.57122 Filed 03/05/21 Page 2 of 2




 and Required Proofs Grid” (the “Grid”). (ECF No. 1319-2, PageID.40787–

 40831.)

       Since the Preliminary Approval Order was entered, two docket

 entries have addressed aspects of the Claimants’ (as defined in the

 Master Settlement Agreement (ECF No. 1394-2, PageID.54128)) options

 to obtain additional proofs under certain categories in the Grid. (ECF No.

 1436; ECF No. 1443 (withdrawn, ECF No. 1449).) Additionally, the Court

 received a letter, which provides information related to the option for

 individuals who choose to obtain a test using an X-Ray fluorescence

 (“XRF”) device. The letter is attached as Exhibit A to this Notice for

 informational purposes only.

 Dated: March 5, 2021                        s/Judith E. Levy
 Ann Arbor, Michigan                         JUDITH E. LEVY
                                             United States District Judge



                          CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon
 counsel of record and any unrepresented parties via the Court’s ECF System to their
 respective email or First Class U.S. mail addresses disclosed on the Notice of
 Electronic Filing on March 5, 2021.

                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager


                                         2
